DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 
2018-006172   
  01/18/2018   
  JAPAN   



Claim Status
Claims 1—8, filed on 07/06/2020 are presented for examination.
And, they are examined.

Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim to claim 1 and/or 2.  See MPEP § 608.01(n).  
Accordingly, the claim 8 not been further treated on the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” (for e.g., “unit”) that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder (“unit”) is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
Claims 2, 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In Claims 2, 5 & 6: please separate the preamble with the limitations with column (:); and also replacing the comma with a semi-colon (;) at the end of each limitation.
Claim 6 is not clear if it is a method or device claim? 
Claim 8 is also unclear in this regard.
Additionally, claim 8 appears to be a computer “program” or software per se. Please correct or clarify.

Allowable Subject Matter
Claims 1, 3, 4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 3 & 7: With examiner’s thorough search the closest prior arts found are: Sugahara et al. (US 10615959 B2) and Tamrakar et al. (US 10374799 B2); wherein:
Sugahara et al is directed to A memory device configured to be connected to a host device, comprising: a first cryptographic module including circuitry and a second cryptographic module including circuitry, the first and second cryptographic modules each configured to perform a normal operation to encrypt and decrypt data to be transmitted and received between the host device and the memory device, and a control circuit configured to control an operation of the first cryptographic module and the second cryptographic module, the control circuit being 
Tamrakar et al. is directed to A method, apparatus, system and computer program where an apparatus stores user specific credentials, receives a certificate via the communication interface from a certificate authority and stores the certificate in the memory. The apparatus further stores a private key and a public key in the memory and attempts authenticating of the apparatus to a ticket reader for accessing a service, by transmission of one or more messages, wherein the messages contain an authenticator that has at least one of the following: the certificate or its cryptographic derivative; one or more data items contained by the certificate or a cryptographic derivative thereof. The messages are prepared such that the public key is not recoverable from outside of the authenticator.
However, neither Sugahara et al. nor Tamrakar alone or in combination teach or suggest A communication device or method, that utilize concealed communication; encrypts input information with secret key or transmit dummy message based on determination if communication device belongs to a group or not; downloads either encrypted the input or the dummy message with these and other elements of the claim(s) as a whole.
Claim 4 is allowed based on its dependence on claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892); and for example, US 8631475 B1, O’Malley et al. is  A method is used in ordering inputs for order dependent processing. Ordered inputs are derived from original inputs. The ordered inputs have an order based on values of the original inputs. Order dependent processing logic is applied to the ordered inputs, to produce a result that is derived from the original inputs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434